To an information charging a felony, the accused, apparently without understanding its import, offered a plea of nolocontendere, upon which a judgment of conviction and sentence to the State Prison was rendered. It does not appear that the accused was represented by counsel when the plea was filed. A motion to vacate the judgment and for leave to withdraw the plea of nolo contendere was supported by an affidavit of the accused that he had "never heard before of the word nolocontendere and did not know or understand its meaning, but was under the impression and believed that when he entered a plea that he was entering a plea of not guilty and that he did not *Page 105 
"intend to plead guilty," but is innocent. The motion was denied. This was harmful error. Judgment reversed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.